     Case 2:18-cv-00351-JCM-DJA Document 4 Filed 02/27/19 Page 1 of 10



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     SHANNON CARTER,                                      Case No. 2:18-cv-00351-JCM-CWH
4                                            Plaintiff             SCREENING ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS et al.,
7
                                         Defendants
8
9
            Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
10
     (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has
11
     filed an application to proceed in forma pauperis and a motion requesting screening.
12
     (ECF Nos. 1, 1-1, 3). The matter of the filing fee shall be temporarily deferred. The court
13
     now screens plaintiff’s civil rights complaint pursuant to 28 U.S.C. § 1915A.
14
     I.     SCREENING STANDARD
15
            Federal courts must conduct a preliminary screening in any case in which a
16
     prisoner seeks redress from a governmental entity or officer or employee of a
17
     governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
18
     cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
19
     upon which relief may be granted or seek monetary relief from a defendant who is immune
20
     from such relief. See 28 U.S.C. § 1915A(b)(1),(2). Pro se pleadings, however, must be
21
     liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
22
     To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
23
     (1) the violation of a right secured by the Constitution or laws of the United States, and
24
     (2) that the alleged violation was committed by a person acting under color of state law.
25
     See West v. Atkins, 487 U.S. 42, 48 (1988).
26
            In addition to the screening requirements under § 1915A, pursuant to the Prison
27
     Litigation Reform Act (PLRA), a federal court must dismiss a prisoner’s claim, if “the
28
     allegation of poverty is untrue,” or if the action “is frivolous or malicious, fails to state a
     Case 2:18-cv-00351-JCM-DJA Document 4 Filed 02/27/19 Page 2 of 10



1    claim on which relief may be granted, or seeks monetary relief against a defendant who
2    is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a complaint for failure
3    to state a claim upon which relief can be granted is provided for in Federal Rule of Civil
4    Procedure 12(b)(6), and the court applies the same standard under § 1915 when
5    reviewing the adequacy of a complaint or an amended complaint.                   When a court
6    dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend the
7    complaint with directions as to curing its deficiencies, unless it is clear from the face of
8    the complaint that the deficiencies could not be cured by amendment. See Cato v. United
9    States, 70 F.3d 1103, 1106 (9th Cir. 1995).
10          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See
11   Chappel v. Lab. Corp. of America, 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure
12   to state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in
13   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d
14   756, 759 (9th Cir. 1999). In making this determination, the court takes as true all
15   allegations of material fact stated in the complaint, and the court construes them in the
16   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th
17   Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than
18   formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While
19   the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff
20   must provide more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly,
21   550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is
22   insufficient. Id.
23          Additionally, a reviewing court should “begin by identifying pleadings [allegations]
24   that, because they are no more than mere conclusions, are not entitled to the assumption
25   of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can
26   provide the framework of a complaint, they must be supported with factual allegations.”
27   Id. “When there are well-pleaded factual allegations, a court should assume their veracity
28   and then determine whether they plausibly give rise to an entitlement to relief.” Id.



                                                   -2-
     Case 2:18-cv-00351-JCM-DJA Document 4 Filed 02/27/19 Page 3 of 10



1    “Determining whether a complaint states a plausible claim for relief . . . [is] a context-
2    specific task that requires the reviewing court to draw on its judicial experience and
3    common sense.” Id.
4           Finally, all or part of a complaint filed by a prisoner may therefore be dismissed
5    sua sponte if the prisoner’s claims lack an arguable basis either in law or in fact. This
6    includes claims based on legal conclusions that are untenable (e.g., claims against
7    defendants who are immune from suit or claims of infringement of a legal interest which
8    clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,
9    fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327-28 (1989);
10
     see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).
11
     II.    SCREENING OF COMPLAINT1
12
            In the complaint, plaintiff sues multiple defendants for events that took place while
13
     plaintiff was incarcerated at High Desert State Prison (“HDSP”). (ECF No. 1-1 at 1).
14
     Plaintiff sues defendants NDOC2, James Dzurenda (NDOC director), Romeo Aranas
15
     (medical director), M. Cervas (medical grievance responder), Bob Faulkner, and Tonya
16
     P. (nurse). (Id. at 1-3). Plaintiff alleges one count and seeks monetary damages and
17
     injunctive relief ordering the NDOC to hire more optometrists to serve the 3,000 plus
18
     inmates at HDSP. (Id. at 4, 9).
19
            The complaint alleges the following:        in March 2016, plaintiff informed HDSP
20
     medical staff that he was in need of an eye doctor. (Id. at 4). Plaintiff filed multiple medical
21
     kites but received no response. (Id.) Plaintiff filed another grievance and informed
22
     medical of his severe and painful migraines; loss of vision; inability to read letters from
23
     friends and family; and inability to do everyday activities. (Id.) Faulkner, Cervas, and
24
25
            1
            In light of this screening order, the court denies the motion requesting screening
26   (ECF No. 3) as moot.
27          2 The court dismisses defendant NDOC, with prejudice, from this case as
     amendment would be futile. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)
28   (holding that the NDOC, a state agency, is immune from suit under the Eleventh
     Amendment).

                                                  -3-
     Case 2:18-cv-00351-JCM-DJA Document 4 Filed 02/27/19 Page 4 of 10



1    Aranas responded to plaintiff’s grievances stating that they knew “about the issue with
2    the eye doctor and [that they were] trying to get him to see more inmates and that [plaintiff]
3    was #133 on the list.” (Id.) This was six months after plaintiff informed medical that he
4    needed to see a doctor. (Id.)
5           Plaintiff finally saw a doctor after ten months. (Id.) That doctor prescribed plaintiff
6    eye medication. (Id.) However, HDSP medical staff withheld the medication for months
7    causing plaintiff to suffer from migraine headaches and dry eyes, as well as preventing
8    plaintiff from engaging in everyday activities.      (Id.)   Tonya P. was responsible for
9    withholding plaintiff’s eye medication for months even though she knew plaintiff needed
10   it. (Id. at 5). HDSP procedures and policies require inmates to wait an average of 10 to
11   12 months for an eye examination and/or prescription eye medication even after being
12   informed of severe pain, dry eyes, decreases in vision, and painful migraines. (Id.)
13   Plaintiff alleges a claim for Eighth Amendment deliberate indifference to serious medical
14   needs. (Id. at 4).
15          The Eighth Amendment prohibits the imposition of cruel and unusual punishment
16   and “embodies ‘broad and idealistic concepts of dignity, civilized standards, humanity,
17   and decency.’” Estelle v. Gamble, 429 U.S. 97, 102 (1976). A prison official violates the
18   Eighth Amendment when he acts with “deliberate indifference” to the serious medical
19   needs of an inmate. Farmer v. Brennan, 511 U.S. 825, 828 (1994). “To establish an
20   Eighth Amendment violation, a plaintiff must satisfy both an objective standard—that the
21   deprivation was serious enough to constitute cruel and unusual punishment—and a
22   subjective standard—deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th
23   Cir. 2012).
24          To establish the first prong, “the plaintiff must show a serious medical need by
25   demonstrating that failure to treat a prisoner’s condition could result in further significant
26   injury or the unnecessary and wanton infliction of pain.” Jett v. Penner, 439 F.3d 1091,
27   1096 (9th Cir. 2006) (internal quotations omitted). To satisfy the deliberate indifference
28   prong, a plaintiff must show “(a) a purposeful act or failure to respond to a prisoner’s pain



                                                 -4-
     Case 2:18-cv-00351-JCM-DJA Document 4 Filed 02/27/19 Page 5 of 10



1    or possible medical need and (b) harm caused by the indifference.” Id. “Indifference may
2    appear when prison officials deny, delay or intentionally interfere with medical treatment,
3    or it may be shown by the way in which prison physicians provide medical care.” Id.
4    (internal quotations omitted). When a prisoner alleges that delay of medical treatment
5    evinces deliberate indifference, the prisoner must show that the delay led to further injury.
6    See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985)
7    (holding that “mere delay of surgery, without more, is insufficient to state a claim of
8    deliberate medical indifference”).
9           The court finds that plaintiff states a colorable deliberate indifference to serious
10   medical needs claim. Based on the allegations, prison officials were aware for ten months
11   that plaintiff had severe migraines, loss of vision, and the inability to conduct daily
12   activities due to his vision issues but delayed treatment. Additionally, based on the
13   allegations, when plaintiff did receive treatment, Tonya P. withheld plaintiff’s medication
14   from him. The court will permit this claim to proceed on screening against defendants
15   Aranas, Faulkner, Cervas, and Tonya P.
16          Although there are no facts indicating that Dzurenda was personally involved in
17   plaintiff’s medical care, the current director of the NDOC is still a proper defendant for
18   plaintiff’s claim for injunctive relief because he would be responsible for carrying out the
19   injunctive relief. See Colwell v. Bannister, 763 F.3d 1060, 1070 (9th Cir. 2014) (holding
20   that “a corrections department secretary and prison warden were proper defendants in a
21   § 1983 case because ‘[a] plaintiff seeking injunctive relief against the [s]tate is not required
22   to allege a named official’s personal involvement in the acts or omissions constituting the
23   alleged constitutional violation. Rather, a plaintiff need only identify the law or policy
24   challenged as a constitutional violation and name the official within the entity who can
25   appropriately respond to injunctive relief.’”). As such, this claim will also proceed against
26   defendant Dzurenda for injunctive relief.
27   III.   CONCLUSION
28          For the foregoing reasons, it is ordered that a decision on the application to



                                                  -5-
     Case 2:18-cv-00351-JCM-DJA Document 4 Filed 02/27/19 Page 6 of 10



1    proceed in forma pauperis (ECF No. 1) is deferred.
2            It is further ordered that the motion requesting screening (ECF No. 3) is denied as
3    moot.
4            It is further ordered that the clerk of the court file the complaint (ECF No. 1-1) and
5    send plaintiff a courtesy copy.
6            It is further ordered that count I, alleging Eighth Amendment deliberate indifference
7    to serious medical needs, will proceed against defendants Aranas, Faulkner, Cervas, and
8    Tonya P. The portion of this claim alleging injunctive relief will also proceed against
9    defendant Dzurenda.
10           It is further ordered that defendant NDOC is dismissed with prejudice from this
11   case as amendment would be futile.
12           It is further ordered that given the nature of the claim(s) that the court has permitted
13   to proceed, this action is STAYED for 90 days to allow plaintiff and defendant(s) an
14   opportunity to settle their dispute before the $350.00 filing fee is paid, an answer is filed,
15   or the discovery process begins. During this 90-day stay period, no other pleadings or
16   papers shall be filed in this case, and the parties shall not engage in any discovery, nor
17   are the parties required to respond to any paper filed in violation of the stay unless
18   specifically ordered by the court to do so. The court will refer this case to the court’s
19   inmate early mediation program, and the court will enter a subsequent order. Regardless,
20   on or before 90 days from the date this order is entered, the office of the attorney general
21   shall file the report form attached to this order regarding the results of the 90-day stay,
22   even if a stipulation for dismissal is entered prior to the end of the 90-day stay. If the
23   parties proceed with this action, the court will then issue an order setting a date for
24   defendants to file an answer or other response. Following the filing of an answer, the
25   court will issue a scheduling order setting discovery and dispositive motion deadlines.
26           It is further ordered that “settlement” may or may not include payment of money
27   damages. It also may or may not include an agreement to resolve plaintiff’s issues
28   differently. A compromise agreement is one in which neither party is completely satisfied



                                                   -6-
     Case 2:18-cv-00351-JCM-DJA Document 4 Filed 02/27/19 Page 7 of 10



1    with the result, but both have given something up and both have obtained something in
2    return.
3              It is further ordered that if the case does not settle, plaintiff will be required to pay
4    the full $350.00 filing fee. This fee cannot be waived. If plaintiff is allowed to proceed in
5    forma pauperis, the fee will be paid in installments from his prison trust account. 28
6    U.S.C. § 1915(b). If plaintiff is not allowed to proceed in forma pauperis, the $350.00 will
7    be due immediately.
8              It is further ordered that if any party seeks to have this case excluded from the
9    inmate mediation program, that party shall file a “motion to exclude case from mediation”
10   on or before 21 days from the date of this order. The responding party shall have 7 days
11   to file a response. No reply shall be filed. Thereafter, the court will issue an order, set
12   the matter for hearing, or both.
13             It is further ordered that the clerk of the court shall electronically SERVE a copy of
14   this order and a copy of plaintiff’s complaint (ECF No. 1-1) on the office of the attorney
15   general of the state of Nevada, by adding the attorney general of the state of Nevada to
16   the docket sheet. This does not indicate acceptance of service.
17             It is further ordered that the attorney general’s office shall advise the court within
18   21 days of the date of the entry of this order whether it will enter a limited notice of
19   appearance on behalf of defendants for the purpose of settlement. No defenses or
20   objections, including lack of service, shall be waived as a result of the filing of the limited
21   notice of appearance.
22
23                   February
               DATED THIS ____27,day
                                  2019.
                                     of January 2019.
24
25                                                         UNITED STATES DISTRICT JUDGE
26
27
28



                                                     -7-
     Case 2:18-cv-00351-JCM-DJA Document 4 Filed 02/27/19 Page 8 of 10



1                                UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     SHANNON CARTER,
                                                          Case No. 2:18-cv-00351-JCM-CWH
4                   Plaintiff,
                                                          REPORT OF ATTORNEY GENERAL
5            v.                                            RE: RESULTS OF 90-DAY STAY
6     NEVADA DEPARTMENT OF
      CORRECTIONS et al.,
7
                    Defendants.
8
9    NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL SHALL FILE THIS FORM.
     THE INMATE PLAINTIFF SHALL NOT FILE THIS FORM.
10
11          On ________________ [the date of the issuance of the screening order], the court
12   issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
13   § 1915A, and that certain specified claims in this case would proceed. The court ordered
14   the office of the attorney general of the state of Nevada to file a report ninety (90) days
15   after the date of the entry of the court’s screening order to indicate the status of the case
16   at the end of the 90-day stay. By filing this form, the office of the attorney general hereby
17   complies.
18                                             REPORT FORM
19   [Identify which of the following two situations (identified in bold type) describes the case,
     and follow the instructions corresponding to the proper statement.]
20
     Situation One: Mediated Case: The case was assigned to mediation by a court-
21   appointed mediator during the 90-day stay. [If this statement is accurate, check ONE
     of the six statements below and fill in any additional information as required, then proceed
22   to the signature block.]

23          ____ A mediation session with a court-appointed mediator was held on
                 _______________ [enter date], and as of this date, the parties have
24               reached a settlement (even if paperwork to memorialize the settlement
                 remains to be completed). (If this box is checked, the parties are on notice
25               that they must SEPARATELY file either a contemporaneous stipulation of
                 dismissal or a motion requesting that the court continue the stay in the case
26               until a specified date upon which they will file a stipulation of dismissal.)

27          ____ A mediation session with a court-appointed mediator was held on
                 ________________ [enter date], and as of this date, the parties have not
28               reached a settlement. The office of the attorney general therefore informs
                 the court of its intent to proceed with this action.


                                                 -8-
     Case 2:18-cv-00351-JCM-DJA Document 4 Filed 02/27/19 Page 9 of 10



1
           ____ No mediation session with a court-appointed mediator was held during the
2               90-day stay, but the parties have nevertheless settled the case. (If this box
                is checked, the parties are on notice that they must SEPARATELY file a
3               contemporaneous stipulation of dismissal or a motion requesting that the
                court continue the stay in this case until a specified date upon which they
4               will file a stipulation of dismissal.)
5          ____ No mediation session with a court-appointed mediator was held during the
                90-day stay, but one is currently scheduled for ________________ [enter
6               date].
7          ____ No mediation session with a court-appointed mediator was held during the
                90-day stay, and as of this date, no date certain has been scheduled for
8               such a session.
9          ____ None of the above five statements describes the status of this case.
                Contemporaneously with the filing of this report, the office of the attorney
10              general of the state of Nevada is filing a separate document detailing the
                status of this case.
11
                                                 *****
12
     Situation Two: Informal Settlement Discussions Case: The case was NOT assigned
13   to mediation with a court-appointed mediator during the 90-day stay; rather, the
     parties were encouraged to engage in informal settlement negotiations. [If this
14   statement is accurate, check ONE of the four statements below and fill in any additional
     information as required, then proceed to the signature block.]
15
           ____ The parties engaged in settlement discussions and as of this date, the
16              parties have reached a settlement (even if the paperwork to memorialize
                the settlement remains to be completed). (If this box is checked, the parties
17              are on notice that they must SEPARATELY file either a contemporaneous
                stipulation of dismissal or a motion requesting that the court continue the
18              stay in this case until a specified date upon which they will file a stipulation
                of dismissal.)
19
           ____ The parties engaged in settlement discussions and as of this date, the
20              parties have not reached a settlement. The office of the attorney general
                therefore informs the court of its intent to proceed with this action.
21
           ____ The parties have not engaged in settlement discussions and as of this date,
22              the parties have not reached a settlement. The office of the attorney
                general therefore informs the court of its intent to proceed with this action.
23
           ____ None of the above three statements fully describes the status of this case.
24              Contemporaneously with the filing of this report, the office of the attorney
                general of the state of Nevada is filing a separate document detailing the
25              status of this case.
26         Submitted this _______ day of __________________, ______ by:
27
     Attorney Name: _______________________                 _________________________
28                          Print                                   Signature



                                               -9-
     Case 2:18-cv-00351-JCM-DJA Document 4 Filed 02/27/19 Page 10 of 10



1
      Address:   ______________________             Phone:
2
                                                    ___________________________
3                ______________________
                                                    Email:
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          - 10 -
